Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Cirik; Ali et al. [US 20200100311 A1]. 

As per claim 1, CIRIK teaches:
A method of wireless communications by a User Equipment, (Abstract) comprising:
determining a beam to use for monitoring for a physical downlink control channel (PDCCH) transmission on a control resource set (CORESET) in a first downlink (DL) bandwidth part (BWP), wherein the first DL BWP lacks dedicated signaling of quasi co-location (QCL) information for the UE; (e.g. [0492] The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and second CORESET-2 2614 may be quasi co-located (e.g., QCL-TypeD) with at least one candidate RS (e.g., the first Candidate RS 1 2626 and/or second Candidate RS 2 2628) identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, based on the first monitoring occasion of the first search space set and the second monitoring occasion of the second search space set overlapping in time, such as during the configured response window 2610.  The first search space may be associated with the BFR CORESET 2616.  The second search space may be associated with CORESET-1 2612 and/or CORESET-2 2614.  The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and second CORESET-2 2614) may be quasi co-located (e.g., QCL-TypeD) with at least one candidate RS (e.g., the first Candidate RS 1 2626 and/or second Candidate RS 2 2628) identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, for example, if a random access procedure for a beam failure recovery is ongoing,.  The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and second CORESET-2 2614) may be quasi co-located (e.g., QCL-TypeD) with the first Candidate RS 1 2626 and/or second Candidate RS 2 2628 identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, based on the first monitoring occasion of the search space set and the second monitoring occasion of the second search space set being separated by less than the offset. Furthermore, in paragraph 493) and 
monitoring for the PDCCH on the CORESET in the first DL BWP using the determined beam. (e.g. [0504] The wireless device may monitor (e.g., start monitoring, begin monitoring, resume monitoring, continue monitoring, etc.) a PDCCH for a detection of a BFR response from the base station 2510, for example, after or in response to transmitting the at least one preamble for the random access procedure for the beam failure recovery of the configured downlink BWP.  When the one or more CORESETS of the configured downlink BWP comprises the CORESET-0, monitoring for the BFR response may comprise monitoring at least one second PDCCH reception in the CORESET-0, for a DCI (e.g. a downlink assignment or an uplink grant), within the configured response window 2610 (e.g., ra-responseWindow), for example, based on the one or more BFR configuration parameters not comprising the higher layer parameter indicating the search space set associated with BFR CORESET 2616.  The DCI may be CRC scrambled by a C-RNTI or MCS-C-RNTI of the wireless device.  The wireless device may determine that the first RS identified (e.g. indicated) in the candidate beam identification procedure may be associated (e.g., quasi co-located) with at least one DM-RS of the at least one second PDCCH reception in the CORESET-0 monitored by the wireless device.  The random access procedure for the beam failure recovery of the configured downlink BWP may be successfully completed, for example, after or in response to receiving the DCI on the at least one second PDCCH reception in the CORESET-0 within configured response window 2610random access.)
Additionally, it is noted that the method merely recites two steps: determining (with no limitations of how or why to actually determine) a beam to use; and monitoring the beam (again with no limitations on how or what to actually monitor.  The PDCCH, CORESET, BWP, QCL limitations are considered intended uses not carrying patentable weight as they do not interact with any step of the method.  For compact prosecution they have nevertheless been treated.

As per claim 2, CIRIK teaches:
The method of claim 1, wherein the CORESET comprises an initial CORESET configured via a master information block (MIB). (e.g. MIB; ¶ 497)

As per claim 3, CIRIK teaches:
The method of claim 1, wherein the determination is based on dedicated signaling of QCL information for a second downlink BWP. (e.g. QCL information for a downlink BWP; ¶ 356)

As per claim 4, CIRIK teaches:
The method of claim 3, wherein the second downlink BWP comprises a downlink with a lowest BWP identifier that has dedicated signaling of QCL information. (e.g. lowest BWP; ¶ 503)

As per claim 5, CIRIK teaches:
The method of claim 1, wherein the determination is based on broadcast signaling of QCL information provided via a PDCCH configuration system information block (SIB). (e.g. SIB; ¶ 303)

As per claim 6, CIRIK teaches:
The method of claim 1, wherein the determination is based on QCL information provided in a CORESET information element (IE) for the CORESET. (e.g. information element; ¶ 362)

As per claim 7, CIRIK teaches:
The method of claim 1, wherein the determination is based on QCL information provided with a reconfiguration of the first downlink BWP as a UE-specific BWP. (e.g. UE-specific BWP; ¶ 492)

As per claim 8, CIRIK teaches:
The method of claim 1, wherein the determination is based on QCL information for the CORESET provided via a synchronization signal block (SSB) index in a media access control (MAC) control element (CE). (e.g. SSB; ¶ 382)

As per claim 9, CIRIK teaches:
The method of claim 1, further comprising basing the determination on information obtained via a previous random access channel (RACH) procedure. (e.g. RACH; ¶ 399)

Claims 10-14 are the method claims corresponding to method claims 1-2, 5-6, 8 (from the perspective of network entity of the claim 1) respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 15-23 are the apparatus claims corresponding to method claims 1-9 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 24-28 are the apparatus claims corresponding to method claims 10-14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Response to Arguments
	Applicant’s arguments filed on 02/23/2022 have been fully considered but they are not persuasive.

Relating to Claim 1: 
In view of the fact, that CIRIK teaches, “in paragraphs: [0492-493] The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and …identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, based on the first monitoring occasion of the first search space set and the second monitoring occasion of the second search space set overlapping in time, such as ….  The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one … for example, if a random-access procedure for a beam failure recovery is ongoing…  The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one … identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, based on the first monitoring occasion of the search space set and the second monitoring occasion of the second search space set being separated by less than the offset. Furthermore, the above paragraph teaches the terms “beam” in bold. Also, paragraph [0504] teaches, the wireless device may monitor (e.g., start monitoring, begin monitoring, resume monitoring, continue monitoring, etc.) a PDCCH for a detection of a BFR response from the base station 2510, for example, after or in response to transmitting the at least one preamble for the random-access procedure for the beam failure recovery of the configured downlink BWP.  When the one or more CORESETS of the configured downlink BWP …  The wireless device may determine that the first RS identified (e.g. indicated) in the candidate beam identification procedure may be associated (e.g., quasi co-located) with at least one DM-RS of the at least one …  The random-access procedure for the beam failure recovery of the configured downlink BWP may be successfully completed, for example, after or in response to receiving the DCI on the at least one second PDCCH reception in the CORESET-0 within configured response window 2610random access.). Please see the paragraph 504 teaches PDCCH, downlink, bandwidth in bold. Thus, it is evidently, based on broadest reasonable interpretation in consistent with the disclosed specification (as stated in MPEP § 2111), the examiner consider as the technical reasoning, the clear explanations of the bases, above are directed to telecommunications systems and methods for determining a beam to use for monitoring for a physical downlink control channel (PDCCH) transmission on a control resource set (CORESET) in a first downlink (DL) bandwidth part (BWP), wherein the first DL BWP lacks dedicated signaling of quasi co-location (QCL) information for the UE, that positively, with factual findings, anticipated by CIRIK. Hence, it is believed that CIRIK still teaches the claimed limitations. 
The above arguments also recite for the other independent claims, consequently the response is the same explanation as set forth above with regard to claim 1. 
Because the remaining claims depend directly/indirectly, from one of the independent claims discussed above, as a result the response is the same justification as set forth above.
With the intention of that explanation, it is believed and as enlighten above, the refutation is sustained. 
Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: US 20210058136: teaches in paragraphs 75, 82 and Figs 2-3.
Hamidi-Sepehr, Fatemeh, Yongjun Kwak, and Debdeep Chatterjee. "5g nr pdcch: Design and performance." 2018 IEEE 5G World Forum (5GWF). IEEE, 2018. (Year: 2018)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2641